Citation Nr: 0705895	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches; 
and, if so, entitlement to service connection.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for vertigo; and, if 
so, entitlement to service connection.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1961 to December 1963.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

For the reasons discussed below, the Board is reopening the 
claims for service connection for migraine headaches and 
vertigo based on new and material evidence.  Unfortunately, 
however, further development is needed before actually 
adjudicating the merits of the claims on a de novo basis.  So 
upon reopening, the claims are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  

FINDINGS OF FACT

1.  In June 2002, the RO denied the veteran's claims for 
service connection for migraine headaches and vertigo.  

2.  The additional evidence received since that June 2002 
decision relates to an unestablished fact necessary to 
substantiate these claims, is not cumulative or redundant, 
and raises a reasonable possibility of substantiating these 
claims.  

CONCLUSIONS OF LAW

1.  The RO's June 2002 decision denying the veteran's claims 
for service connection for migraine headaches and vertigo is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).

2.  New and material evidence has been submitted since that 
decision to reopen these claims.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

As will be explained in the REMAND portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of the 
claims.  But first, the Board must address whether there is 
sufficient evidence to reopen the claims.  The Board finds 
there is sufficient evidence, so there is no possibility of 
prejudicing the veteran by issuing a decision reopening the 
claims because it reserves determining whether there has been 
compliance with the VCAA and implementing regulations until 
the additional development is completed on remand.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Reopening Claims for Service Connection for 
Migraine Headaches and Vertigo

The veteran's initial claims for service connection for 
migraine headaches and vertigo were denied by the RO in June 
2002.  He did not appeal that decision, so it became final 
and binding on him based on the evidence then of record.  
See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
This, in turn, means there must be new and material evidence 
since that decision to reopen the claims and warrant further 
consideration of them on a de novo basis.  38 U.S.C.A. § 
5108, 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

This preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate 
them de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
The veteran's petition to reopen these claims was received in 
November 2003.  So the amended version of 
38 C.F.R. §3.156(a), providing a new definition of new and 
material evidence, applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In June 2002, the RO denied the veteran's claims for service 
connection for migraine headaches and vertigo because there 
was no evidence that these conditions were incurred during 
service.  There was also no evidence linking his current 
disabilities to his military service.  The evidence on record 
at the time of that decision included his service medical 
records (SMRs), an April 1983 discharge summary from Latrobe 
Area Hospital, private medical records from Dr. Catalano, and 
VA outpatient treatment (VAOPT) records.  His SMRs are 
unremarkable for any complaints related to headaches or 
vertigo.  The Report of Medical History filled out by him in 
October 1963 prior to being discharged in December indicates 
he denied having frequent or severe headaches and denied 
having any dizziness.

The April 1983 discharge summary from Latrobe Area Hospital 
indicates the veteran had a history of severe headaches with 
vertigo.   It was noted that evoked response studies 
suggested that there were bilateral abnormal brain stem 
auditory responses, no definite wave form patterning.  All 
other tests performed were negative or within normal range.  
The etiology of the headaches and vertigo was not noted, but 
apparently he was treated successfully with a trial of 
Inderal and Antivert.

The records from Dr. Catalano dated from March 1995 to 
December 2001 indicate the veteran was treated for headaches 
and vertigo with Inderal.

The evidence received since the June 2002 rating decision 
includes an October 2003 letter from Dr. Catalano, treatment 
records from Dr. Catalano, an April 2004 statement from the 
veteran, and the reports of April 2004 VA examinations.  In 
the October 2003 letter, Dr. Catalano stated he had been 
treating the veteran for migraines and vertigo since 1983.  
The doctor opined that the migraines and vertigo were caused 
by loud noise exposure while the veteran was in the military.  

The reports of the April 2004 VA examinations indicate the 
veteran had a normal ear examination, but a positive Romberg 
test for vertigo.  The April 2004 VA examiner, a certified 
physician assistant, noted that the veteran had been treated 
by Dr. Catalano, a well-respected neurologist.  The examiner 
noted that Dr. Catalano had provided a statement indicating 
the veteran's headaches and vertigo were caused by loud noise 
exposure in the military, but there was no medical evidence 
supporting this opinion.  The examiner said he had no 
knowledge of any link between noise exposure and migraines or 
vertigo and suggested that if a further opinion was needed, 
an ear, noise, and throat (ENT) specialist should evaluate 
the veteran and provide an opinion as to any such 
relationship.

The evidence received since the June 2002 decision is new in 
that it has not been previously considered.  Dr. Catalano's 
opinion, in particular, is also material because it relates 
to an unestablished fact necessary to substantiate the 
veteran's claims by providing a nexus (i.e., link) between 
his current disabilities and his military service.  Although 
Dr. Catalano did not provide a basis for his opinion, for the 
purpose of determining whether evidence is new and material, 
the credibility of the evidence is presumed.  VA adjudicators 
do not address the credibility and resultant probative value 
of this evidence until readjudicating the claims on the 
merits.  See Justus, 3 Vet. App. at  513.  So this evidence 
is sufficient to reopen the claims.


ORDER

The petition to reopen the claims for service connection 
migraine headaches and vertigo is granted, subject to the 
further development of the claims directed in the remand 
below.


REMAND

As mentioned, the veteran's SMRs are negative for any 
indication of migraine headaches or vertigo during service.  
At the October 1963 physical examination given prior to his 
separation from service, he denied having frequent or severe 
headaches and denied any dizziness (see Report of Medical 
History).  In January 1985, he filed a claim for nonservice-
connected pension benefits and indicated he had had migraine 
headaches since 1980 (se VA Form 21-526).  Attached to this 
claim, he provided a copy of an April 1983 discharge summary 
from Latrobe Area Hospital, which indicated he had a history 
of severe headaches with vertigo.  

In an October 2003 letter, Dr. Catalano stated the veteran's 
headaches and vertigo were caused by loud noise in the 
military.  This was apparently based on the veteran's self-
reported history.  In an April 2004 letter, the veteran said 
he was a tank mechanic and was exposed to loud noise without 
ear protection.  His DD 214 confirms his military 
occupational specialty (MOS) was a track vehicle mechanic.  
He said he began having dizzy spells in May 1963 when he was 
stationed in Germany.  He said he fell in June 1963 and hit 
the back of his head and was in the infirmary for two weeks.  
After that, he said he began having headaches and was put on 
light duty until he was discharged in December 1963.  His 
SMRs indicate he hit the back of his head in August 1963 and 
was treated at an aid station at Fort Irwin, California.  It 
was noted that he had no headaches since the injury.  There 
were no follow-up reports.
 
The April 2004 VA examiner, a certified physician assistant, 
stated that he did not have any knowledge of a relationship 
between loud noise exposure and migraine headaches or 
vertigo.  He suggested that if a further opinion was needed, 
an ENT specialist should evaluate the veteran and provide an 
opinion.  Given Dr. Catalano's opinion, a remand is needed 
for another VA examination and opinion to clarify the 
etiology of the veteran's current condition.  Furthermore, 
Dr. Catalano must be asked to provide the rationale for his 
opinion.  

In the April 2004 letter, the veteran also said he was 
receiving disability benefits from the Social Security 
Administration (SSA) for migraine headaches and vertigo.  The 
VA has the duty to assist veterans in obtaining records in 
the custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2).  It does not appear, however, the RO ever 
followed up with the SSA to obtain copies of SSA records.  So 
an attempt should be made to do so.  38 C.F.R. § 3.159(c)(2); 
see, too, Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Furthermore, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim - including the degree of disability and 
the effective date of an award.  Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473, 484-486 (2006).  So on remand, 
the veteran should be sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
which includes an explanation of the type of evidence needed 
to establish both disability ratings and effective dates for 
the disabilities on appeal.



Accordingly, this case is REMANDED for the following 
additional development and consideration:


1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as apprising him of 
the disability rating and effective date 
elements concerning his claims for service 
connection for migraine headaches and 
vertigo.  

2.  Send a letter to Dr. Catalano asking 
him to provide the rationale and bases, 
including any medical treatises relied on, 
for his opinion that the veteran's 
migraine headaches and vertigo were caused 
by loud noise in the military.  

3.  Schedule the veteran for a VA 
examination with an ENT specialist to 
assess whether his migraine headaches and 
vertigo are related to his military 
service, including acoustic trauma.  The 
examiner is asked to express an opinion as 
to whether the disabilities are at least as 
likely as not (50 percent probability or 
greater) related to his military service.  
In making this determination, the examiner 
is asked to consider Dr. Catalano's October 
2003 letter and any other evidence received 
from Dr. Catalano in support of his 
opinion.  The VA examiner is also asked to 
provide the rationale and bases for his or 
her opinion, including any medical 
treatises relied on.

If no opinion can be rendered, please 
explain why this not possible.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner is 
asked to note that he or she has reviewed 
the claims folder.  All necessary testing 
should be done, and the examiner should 
review the results of any testing prior to 
completion of the examination report.  

4.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  Then readjudicate these claims in 
light of any additional evidence obtained.  
If they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


